department of the treasury internal_revenue_service washington d c date number cc dom fs proc release date uilc tl-n-8585-98_wli2 internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject summary assessments this field_service_advice responds to your inquiry received on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company a company b company c company d date date date date date date date date date date date date date date date date year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei issue whether the service may make a summary_assessment to recover a tentative refund that was made to a previous member of a consolidated_group if it is later determined that such member who made the request on its own behalf was not authorized to receive the tentative refund on behalf of the group conclusion generally the service could make a summary_assessment against the member of the group that requested and received such tentative refund however in the instant case further factual development is necessary before we can conclude whether a summary_assessment can be made at this time or before we can advise what special procedures if any need to be followed before making the assessment facts prior to date company a was the common parent of a consolidated_group of corporations the group consisted of various subsidiaries on date which is prior to date company b was organized in anticipation of a planned restructuring transaction company b was a wholly owned subsidiary of company a and a member of its group prior to date on date the planned restructuring transaction occurred as a result company a became a wholly owned subsidiary of company b and company b became the successor common parent of the continuing group on that same day company a changed its name to company c company c continued to use the taxpayer_identification_number of company a in the remainder of this memorandum references to the group are to the group of consolidated corporations controlled by company a before the restructuring transaction and then by company b after the restructuring transaction on date company b and company c entered into a tax indemnification agreement on date company b distributed pro_rata to its shareholders all of the issued and outstanding common shares of company c as a result company c and company b ceased to be members of the same consolidated_group the companies are not under common_control and neither owns any shares of stock in the other or the other’s affiliates on or about date company b and its group filed a consolidated_return for the year tax_year this return was prepared on the basis that company b was the successor common parent of the group the consolidated_return reported the taxable_income or loss of company b and each member of the group for either the tax_year ending date or the portion of that tax_year during which each such corporation was a member of the group the return reported a consolidated_net_operating_loss cnol in the amount of dollar_figurea and excess consolidated general business credits in the amount of dollar_figureb on or about date company b and its group filed a form_1139 corporation application_for tentative refund this form requested a tentative refund of income_tax in the amount of dollar_figurec attributable to the carry back of the year cnol and excess consolidated business credits to the group’s year tax_year attached to the form was a statement detailing the restructuring transaction in which company b became the successor common parent of the group on or about date a service_center made a tentative refund allowance to company b in the amount claimed the service_center charged the tentative refund allowance to the federal_income_tax account of the group for year ie to the account of company c formerly company a company c and its group filed a consolidated_return for the year short tax_year which began on date and ended on date this return was prepared on the basis that after the spinoff company c and its consolidated subsidiaries constituted a new consolidated_group which was unrelated to company b and the group the return reported a cnol in the amount of dollar_figured which was entirely attributable to company c itself on or about date company c and its group filed two forms the first form_1139 requested a tentative refund of income_tax in the amount of dollar_figuree attributable to the carry back of the short_year cnol to company c’s ie the group’s year and year tax years the second form_1139 requested a tentative refund of income_tax in the amount of dollar_figuref attributable to the carry back of certain credits from the year tax_year to the year tax_year the cover letter stated that company c expected the refunds available for the year and year tax years to be apportioned under sec_1_1502-21 if company b also filed a form_1139 with respect to those years included with company c’s forms was a form_8302 application_for electronic funds transfer eft of tax_refund of dollar_figure million or more which identified company c as the taxpayer also included with company c’s forms was a copy of company b’s form 1120x amended u s_corporation income_tax return for the year tax_year of the group company b’s year form 1120x indicates that company b is the successor_in_interest to company a and consolidated subsidiaries the service_center notified company c that it could not process the first form_1139 because that form did not take into account the tentative refund previously made to company b with respect to the year tax_year company c then filed on or about date a revised form_1139 that took into account the earlier tentative refund made to company b the revised form_1139 requested tentative refunds of income_tax for the year and year tax years in the amounts of dollar_figureg and dollar_figureh respectively on or about date the service_center made tentative refunds to company c in the amounts of dollar_figuref for year dollar_figureg for year and dollar_figureh for year the service_center charged the tentative refund allowances to the federal_income_tax account of the group ie to the account of company c formerly company a neither company b nor the group received directly or indirectly any portion of the tentative refunds paid to company c assessments were made on or about date against company c and company b to recover certain tentative refunds by a letter dated date company c asserted among other things that it was entitled to the tentative refunds and that the matter should be resolved during the normal course of the examination the assessments were abated later around date in year company d was formed and company c became and continues to be a consolidated subsidiary of company d an examination of company c’s return for the year short tax_year resulted in a determination that the cnol was not in the amount of dollar_figured as claimed on the original return but instead was dollar_figurei all of this cnol is attributable to company c itself the entire dollar_figurei should be allowed in the group’s year tax_year consequently the previous tentative refund allowances to company c in the amounts of dollar_figureh for year and dollar_figuref for year are not allowable additionally there was a determination that company c was not authorized to receive on behalf of the group the tentative refunds of dollar_figuref for year dollar_figureg for year and dollar_figureh for year the adjustments related to the year and year tax years are covered by other arrangements and are not at issue the amount of dollar_figureh previously allowed with respect to the year tax_year is at issue the group’s year tax_year was with respect to the previous years of the group there were on date company c pursuant to a form_872 consent to extend the time to assess tax the period of limitations for company c’s year tax_year was extended to date pursuant to another form_872 the period of limitations for company c’s year short tax_year was extended to date discussion sec_6411 of the code provides rules concerning applications for a tentative_carryback_adjustment of the tax for the prior taxable_year affected by a net_operating_loss_carryback under sec_172 see also sec_1_6411-1 to of the income_tax regulations sec_1_6411-1 provides in part that in the case of a corporation the application_for a tentative_carryback_adjustment shall be filed on form_1139 sec_1_1502-78 provides additional rules applicable to consolidated groups see sec_6411 sec_1_6411-4 sec_6213 provides in part that if the secretary determines that the amount applied credited or refunded under sec_6411 is in excess of the overassessment attributable to the carryback with respect to which such amount was applied credited or refunded he may assess without regard to the abatement provisions of sec_6213 the amount of the excess as a deficiency as if it were due to a mathematical_or_clerical_error appearing on the return sec_301_6213-1 provides that if the district_director or the director of the regional service_center determines that any amount applied credited or refunded under sec_6411 with respect to an application_for a tentative_carryback_adjustment is in excess of the overassessment properly attributable to the carryback upon which such application was based the district_director or the director of the regional service_center may assess the amount of the excess as a deficiency as if such deficiency were due to a mathematical error appearing on the return that is the district_director or the director of the regional service_center may assess an amount equal to the excess and such amount may be collected without regard to the restrictions on assessment and collection imposed by sec_6213 thus the district_director or the director of the regional service_center may assess such amount without regard to whether the taxpayer has been mailed a prior notice_of_deficiency either before or after assessing such an amount the district_director or the director of the regional service_center will notify the taxpayer that such assessment has been or will be made such notice will not constitute a notice_of_deficiency and the taxpayer may not file a petition with the tax_court based on such notice however the taxpayer within the applicable_period of limitation may file a regular claim for credit or refund based on the carryback if he has not already filed such a claim and may maintain a suit based on such claim if it is disallowed or if it is not acted upon within months from the date the claim was filed sec_301_6213-1 provides that the method described in sec_301 b i to recover any amount applied credited or refunded in respect of an application_for a tentative_carryback_adjustment that should not have been so applied credited or refunded is not an exclusive method two other methods are available to recover such amount a by way of a deficiency_notice under sec_6212 or b by a suit to recover an erroneous refund under sec_7405 any one or more of the three available methods may be used to recover any amount which was improperly applied credited or refunded in respect of an application_for a tentative_carryback_adjustment in the instant case company c requested on its revised form_1139 a tentative refund of income_tax for the group’s year tax_year in the amount of dollar_figureh the service_center made a tentative refund to company c in that amount and charged this tentative refund allowance to the federal_income_tax account of the group ie to the account of company c formerly company a later as a result of the examination it was determined that none of company c’s cnol from the year short tax_year is allowable in the year tax_year additionally it was determined that company c was not authorized to receive on behalf of the group the tentative refund consequently the tentative refund made to company c was not a rebate refund with respect to company b and the other members of the group and as such the tentative refund was not part of the consolidated_tax_liability of the members of the group other than company c however the tentative refund is a rebate refund solely with respect to company c and as such it could create a tax_liability solely for company c the surrounding facts and circumstances demonstrate that company c filed the revised form_1139 so that it would receive the tentative refund in the cover letter dated date which forwarded the original forms company c stated that it believed company b may also be filing a request for the same years and if that happened company c assumed that the refunds would be apportioned between the two taxpayers additionally company c requested that the amount be wired to its bank account pursuant to the form_8302 in short company c made a request for a tentative refund and received it this refund was issued on the basis of a substantive recalculation of the tax owed accordingly such a tentative refund was a rebate refund to company c see sec_6211 78_tc_100 97_tc_704 839_fsupp_1321 c d ill aff’d 49_f3d_340 7th cir moreover such a tentative refund even if made because of a mistake of law could be subject_to the summary_assessment procedures see pesch t c pincite 54_tc_767 tentative refunds made for improper years 283_f2d_474 8th cir case development hazards and other considerations 4we note that both the version of the form_1139 at issue and the current version rev date ask whether a consolidated_return was filed for any year on the application if the answer is yes the current version then asks for identification of the year and the name of the common parent and its ein if different from the above lines the older version asks only for identification of the year and the ein if different from the above line accordingly we do not need to address whether a summary_assessment is permitted for nonrebate tentative refunds if you have further questions please call the branch telephone number
